    Case 3:19-cv-01698-E-BH Document 22 Filed 11/05/20                           Page 1 of 1 PageID 124



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

JASON MONTES,                                             )
     ID # 35257-177,                                      )
            Movant,                                       )
                                                          )   No. 3:19-CV-1698-E-BH
vs.                                                       )   No. 3:06-CR-328-N(1)
                                                          )
UNITED STATES OF AMERICA,                                 )
          Respondent.                                     )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

        After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the movant’s successive 28 U.S.C. § 2255 motion will be TRANS-

FERRED to the United States Court of Appeals for the Fifth Circuit pursuant to Henderson v.

Haro, 282 F.3d 862, 864 (5th Cir. 2002), and In re Epps, 127 F.3d 364, 365 (5th Cir. 1997), by

separate judgment. 1

        SIGNED this 5th day of November, 2020.




                                                     UNITED STATES DISTRICT JUDGE




1
   A certificate of appealability (COA) is not required to appeal an order transferring a successive habeas petition.
See In re Garrett, 633 F. App’x 260, 261 (5th Cir. 2016); United States v. Fulton, 780 F.3d 683 (5th Cir.2015).
